Hiscock, J.
The motion for a bill of particulars is denied. The action is not brought to recover upon a quantum meruit for services and disbursements claimed to have been rendered and made and in which event it would be material for defendant to know with particularity what the services and disbursements were. The gist of plaintiff’s claim is that defendant hired him for a fixed sum to render definite services, and that he has fulfilled his part of the contract. The material question, under the complaint, in this respect will be whether plaintiff did “ assist in and about the *398reorganization of the National Wall Paper Company of America, and the adjustment of its affairs, and also in finding purchasers for certain "stock of the said company.” If he did this it will not be specially important, just what the details of his work were. And, upon the other hand, if he does not establish his Contract and the fulfillment, thereof.' in this respect,. it will not avail him that he rendered other services and made other disbursements. ■
Motion denied.